Per Curiam.

The question, in this case, is whether the terms of the contract are such as to prevent the plaintiff from recovering his wages up to the last port of delivery before the loss, and for half the time the ship was in that port, as stated, in the case of Locke vs. Swan, to be the rule of law. And we are all of opinion that the provision, that no seaman shall demand any part of his wages until the arrival of the vessel at her port of discharge in the United States, relates merely to the time of payment, and does not affect the legal import of the contract, as to the amount of wages to be demanded and received, in the event of the loss of the ship. The plaintiff is entitled to his stipulated wages, from the commencement of the voyage at Bath until the arrival of the ship at Liverpool, and during half the time she lay in that port, (a)

 Vide Johnson vs. Simms, 1 Peters’s Ad 215. — 1 Peters’s Ad. 186, note. —2 Derne Ab Ch. 57, art. 1, p. 461.